      Case 4:18-cr-00076-RH-CAS Document 64 Filed 05/09/19 Page 1 of 3



          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

UNITED STATES OF AMERICA

v.                                             CASE NO: 4:18cr76/RH

SCOTT CHARLES MADDOX
JANICE PAIGE CARTER-SMITH
 and
JOHN THOMAS BURNETTE
                                       /

                          NOTICE OF LIS PENDENS
                             RE: FORFEITURE

GRANTEE: GOVERNANCE SERVICES , LLC, a Florida limited liability
         company

TO: ALL PERSONS WHO MAY CLAIM BY, THROUGH, OR UNDER THE
    DEFENDANT AND/OR GRANTEE any interest in the real property
    described hereinunder.

      NOTICE IS HEREBY GIVEN, pursuant to the provisions of F.S. § 48.23, as

made applicable hereto by the provisions of Title 28 United States Code, Section

1964, that on May 9, 2019, a Superseding Indictment was returned by a Grand Jury

sitting in the Northern District of Florida, Tallahassee Division, charging the above

defendants, with violations of Title 18, United States Code, Sections 1962(d),

1344(2), 1014, 1951, 1341 & 1346, 1343 & 1346, and 1952(a)(3).                   The

Superseding Indictment, dated May 9, 2019, included a criminal forfeiture allegation

                                           1
      Case 4:18-cr-00076-RH-CAS Document 64 Filed 05/09/19 Page 2 of 3



forfeiting to the United States of America, pursuant to Title 18, United States Code,

Section 1963, and Title 28, United States Code, Section 2461(c), all of the

defendant=s interest in:

      a.     Property, real and personal, constituting, and derived from,

proceeds traceable to such offense; and as a result of the forfeiture count,

proceedings have commenced against Real Property located at 510 N.

Adams Street, Tallahassee, Florida, with all improvements and

appurtenances thereon, more particularly described as:

      Lot 181, North Addition to the City of Tallahassee, according to the
      map of plat therof as recorded in Plat Book 1, Page(s) 11, Public
      Records of Leon County, Florida.

      FURTHER NOTICE IS HEREBY GIVEN that the provisions of Title

18, United States Code, Section 1963(i) prohibit any claimant to the described

property from (1) intervening in the trial or appeal of the criminal case, or (2)

commencing an action at law or equity against the United States concerning

the validity of any alleged interest subsequent to the indictment, except as

provided by the provisions of Title 18 United States Code, Section 1963(l).




                                           2
   Case 4:18-cr-00076-RH-CAS Document 64 Filed 05/09/19 Page 3 of 3



   Dated this 9th day of May, 2019.

                                          Respectfully submitted,

                                          LAWRENCE KEEFE
                                          United States Attorney

                                          /s/ Stephen M. Kunz
                                          STEPHEN M. KUNZ
                                          Assistant United States Attorney
                                          Florida Bar 0322415
                                          Northern District of Florida
                                          111 North Adams Street, 4th Floor
                                          Tallahassee, Florida 32301
                                          (850) 942-8430

                     CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 9th day of May, 2019, the foregoing

was filed electronically with the Clerk of the Court using the CM/ECF filing

system and Cody Short and Stephen Dobson, counsel for Scott Maddox; and

Stephen Webster, counsel for Janice Carter-Smith are registered with

CM/ECF to receive electronic notification.

                                          /s/ Stephen M. Kunz
                                          STEPHEN M. KUNZ
                                          Assistant United States Attorney




                                      3
